       Case 7:16-cr-00529-NSR Document 204 Filed 03/22/19 Page 1 of 3




Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
From a Judgment 01· Order of a District Court.

                                                                                        USDC SDNY
                                                                                        DOCU~NT
                                                                                        ELECTR01 JICALLY FILED
  United States District Court for the District of                                      DOC# :- - -- - -- - --
  the Southern District of New York
                       \~                                                               DATE FILED:              MAR 2 2. 2.019
  File Number l""'.._-_cr_-5_29_ _ __ _ _ _ _ __

United States of America
                                                      )
                        Plaintiff.                    )
           v.                                         )                       Notice of Appeal

Jemel Goode                                           )
                                                      )
                        Defendant.                    )



  Notice is hereby given that Jemel Goode            _            _                     ,. (plaintiffs)-
  (defendants) in the above-named case*, hereby appeal to the United States Coun of Appeals for
  the second
  action on the
                   1
                       ~u.1d~ftt day of     C\i\c..t··c.,V\
                                                          (\ (le.\ \
                                                                       f,
                    Circuit (from the final judgment) (from an order (describing it)) entered in this


                                                                       I
                                                                            2019 .
                                                                                 /s/
                                                                                                       ).
                                                                                                                  c       r<\
                                                                                                                                 ~

                                \ N ...\uc,l~   , '"4-e' Qo!\-..l1..e\tC?.'\     Susan C. Wolfe          ~---         •   l.JJ
                                                     OM..c\ S-L"-~ •'\ c... e_                     ?

                                                ~cl ~O-hc::>r\ ~              Attorney for Jemel Goode
                                                                              Address: Law---------~
                                                                                            Office of Susan C Wolfe
                                                                                 1700 Broadway, 41st Floor NY, NY 10019 917-209-0441



[Note to innmtejilers: {(you are an inmate CVl?fined in an insfifulion and you seek the liming
benefil of Fed. R. App. P. -l(c)(l ). complele Form 7 (Declaration of Inmate Filing) and.file thal
declaration along with this Notice ofAppeal.]




  *See Rule 3(c) for pe.rmissible ways of identifying appellants
         Case 7:16-cr-00529-NSR Document 204 Filed 03/22/19 Page 2 of 3




                              SUSAN C. WOLFE, ESQ.
                                  Law office of Susan C. Wolfe
                                   1700 Broadway, 41 st Floor
                                    New York, York 10019


Tel :  (917) 209-0441
Email: scwolfe@scwolfela w .com


                                                   March 20, 2019


Clerk's Office -Appeals Clerk
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re : United States v. Jemel Goode. 16-cr-529 (NSR)
Dear Sir or Madam:
      Enclosed please find the Notice of Appeal for the defendant in the above-
captioned criminal case. The last date for filing is March 28, 2017 .
        Thank you for your attention.
                                             Very truly yours ,


                                             {~ c. CJ4
                                         ls~SAN C. WOLFE
Case 7:16-cr-00529-NSR Document 204 Filed 03/22/19 Page 3 of 3




                                      ~'
                                      i'i1
                                       (}


                                                 r'



      -
      :::
            -.
            ()
      ~G
      : e>
      g:. _j
      -      \
      -
